DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Netherlands on 08/27/2019. It is noted, however, that applicant has not filed a certified copy of the NL2023710 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a CT image of at least a part of a lung”, and the claim also recites “in particular a CT scan taken at inspiration, and more in particular a non-contrast CT scan taken at inspiration” which is the narrower statement of the range/limitation. Claims 4 and 10 also contain limitations which recite a narrower statement of a broad limitation preceded by the phrase “in particular”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the claims will be given their broadest reasonable interpretation in view of the available prior art. The remaining dependent claims 2-11 are rejected for inheriting the deficiencies of independent claim 1.  
Claim 1 is additionally rejected because the phrase “such as” and the term "preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase/term are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claims 2-11 are also rejected for inheriting the deficiencies of independent claim 1.  
Furthermore, Claim 1 recites the limitation “ii. Receiving with at least one processor reference perfusion information, such as a perfusion image, corresponding to the CT image”. It is unclear if “the CT image” in this limitation is meant to refer to the CT image in step a) of the claim, or if it is meant to refer to a corresponding CT image from the “set of CT images” recited in step i) of claim 1. The remaining dependent claims are rejected for inheriting this deficiency. Appropriate clarification and correction is required. For purposes of examination, the limitation will be interpreted according to Examiner’s best understanding of Applicant’s specification and given the broadest reasonable interpretation in view of available prior art.
Regarding claim 11, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Generation of virtual lung single-photon emission computed tomography/CT fusion images for functional avoidance radiotherapy planning using machine learning algorithms” (hereinafter “Jang”; published 2019).
Regarding claim 1, Jang discloses a computer implemented method for estimating lung perfusion from thoracic computed tomography (CT) images (Jang, Abstract, last paragraph of Introduction, p.230; “Thus, the purpose of the present study was to establish a generative model using a machine learning algorithm to obtain perfusion SPECT images directly from chest CT images without a separate SPECT imaging procedure for RT.”), comprising the steps of:
a. Receiving with at least one processor a CT image of at least a part of a lung, in particular a CT scan taken at inspiration, and more in particular a non- contrast CT scan taken at inspiration (Jang, Methods, p.230, first paragraph of “Lung perfusion SPECT/CT” subsection; “During end inspiration, CT images were acquired using a SPECT/CT scanner”); and 
b. Processing the CT image with a trained computer implemented algorithm executed on at least one processor to estimate lung perfusion based on the CT image (Jang, Methods, p.230, last paragraph of “Conditional generative adversarial networks” subsection ; “The inputs of this model are lung parenchymal images segmented from chest CT, and the output is the matched SPECT/CT fusion images along the patient's position. Inputs and outputs were trained end to end in the cGAN model.”); 
c. Wherein the trained computer implemented algorithm is trained by i. Receiving with at least one processor a set of CT images from at least a part of a lung, in particular a set of CT scans taken at inspiration, and more in particular a set of non-contrast CT scans taken at inspiration; ii. Receiving with at least one processor reference perfusion information, such as a perfusion image, corresponding to the CT image, for instance provided by one or more image modalities like lung perfusion scintigraphy, Single Photon Computed Tomography (SPECT), dual-energy perfusion CT, contrast CT subtraction imaging, or perfusion based on multi temporal CT imaging; and iii. Processing the received set of CT images and reference perfusion information to train the computer implemented algorithm to estimate lung perfusion in a CT image based on the corresponding perfusion information, wherein preferably the training is a one-time training (Jang, p.230-231, Methods, “Preprocessing and segmentation of training and test images” subsection, and Experiments; “We constructed a set of 161 pairs of images per patient…Finally, there were a total of 3,054 training sets (49 patients) and 400 testing sets (five patients).” The cGANs were trained to generate output of perfusion SPECT images directly from chest CT images, wherein the input to the training were training image sets, comprised of pairs of SPECT perfusion images and their corresponding chest CT images.).

Regarding claim 2, claim 1 is incorporated, and Jang further discloses wherein the training of the algorithm comprises the steps of comparing the CT image and the perfusion information, and modifying either the CT image and/or the perfusion information to improve the spatial match or match the resolution of the images (Jang, p.230-231, Methods, “Preprocessing and segmentation of training and test images” subsection, and Experiments; “the sizes of the SPECT/CT fusion images varied along the x and y axes, though they were fixed at 161 on the z axes, resulting that the lung position was not aligned between the CT and SPECT/CT images. To resolve this, we rescaled the SPECT/CT fusion images to a size of 512 x 512 x 161 with three channels and matched them with CT images using the ImageJ plugin”).

Regarding claim 4, claim 1 is incorporated, and Jang further discloses wherein in step c) the computer implemented algorithm is trained in a supervised manner, in particular a supervised deep learning manner (Jang, p.230-231, “Conditional generative adversarial networks” and “Preprocessing and segmentation of training and test images” subsections; “cGANs learn to map the observed image x and the random noise vector z to the output image y” – here Jang discloses that the cGANs are trained using input image pairs of CT images and their corresponding SPECT/CT labeled perfusion images (output y). The use of labeled data as input to the training process constitutes a form of supervised learning, as claimed.).

Regarding claim 5, claim 1 is incorporated, and Jang further discloses wherein the perfusion information is a 2D perfusion image or a 3D perfusion image or a 4D perfusion image, or a combination of perfusion modalities (Jang, p.230, Methods, “Lung perfusion SPECT/CT” subsection; “We reconstructed the acquired SPECT images…We set these images as 128 x 128 with a slice thickness of 3.87 mm.”).

Regarding claim 6, claim 1 is incorporated, and Jang further discloses wherein the CT image is modified, before the CT image is provided to the computer implemented algorithm (Jang, p.230-231, Preprocessing and segmentation of training and test images; “CT images were preprocessed through resampling with 256 grayscale images and segmentation of the lung parenchyma by removing bones, soft tissue and the heart.”).

Regarding claim 7, claim 6 is incorporated, and Jang further discloses wherein the modification comprises the step of changing the resolution of the CT image or perfusion image during the training of the algorithm, to improve the spatial match (Jang, p.230-231, Methods, “Preprocessing and segmentation of training and test images” subsection, and Experiments; “the sizes of the SPECT/CT fusion images varied along the x and y axes, though they were fixed at 161 on the z axes, resulting that the lung position was not aligned between the CT and SPECT/CT images. To resolve this, we rescaled the SPECT/CT fusion images to a size of 512 x 512 x 161 with three channels and matched them with CT images using the ImageJ plugin”).

Regarding claim 10, claim 1 is incorporated, and Jang further discloses wherein the computer implemented algorithm is trained once, and the method can be used multiple times to estimate perfusion for multiple CT images, in particular without the need for other sources of perfusion information (Jang, Introduction, last paragraph; “Thus, the purpose of the present study was to establish a generative model using a machine learning algorithm to obtain perfusion SPECT images directly from chest CT images without a separate SPECT imaging procedure for RT.”).

Regarding claim 11, claim 1 is incorporated, and Jang further discloses wherein the training comprises the steps of 
d. Receiving with at least one processor a CT image, wherein for instance the resolution of the CT image does not spatially match the perfusion image corresponding to the CT image (Jang, p.230, Methods, “Preprocessing and segmentation of training and test images” subsection; “we extracted both the axial CT image and the axial SPECT/CT fusion image from the same lung perfusion SPECT/CT image set. While the size of all the CT images was 512 x 512 x 161, the sizes of the SPECT/CT fusion images varied along the x and y axes”); 
e. Processing the CT image to register the reference perfusion to the CT image, and f. Using that transformation to propagate the perfusion information onto the CT image, to improve the spatial match (Jang, p.230-231, Methods, “Preprocessing and segmentation of training and test images” subsection; “To resolve this, we rescaled the SPECT/CT fusion images to a size of 512 x 512 x 161 with three channels and matched them with CT images using the ImageJ plugin. CT images were preprocessed through resampling with 256 grayscale images and segmentation of the lung parenchyma by removing bones, soft tissue and the heart. We also performed this segmentation process for the SPECT/CT fusion images”), 
g. wherein the propagated perfusion image is provided to the computer implemented algorithm to serve as reference for training in step c) (Jang, p.230-231, Methods, “Preprocessing and segmentation of training and test images” subsection; “Suitable pairs of images for the present study were selected…Finally, there were a total of 3,054 training sets (49 patients) and 400 testing sets (five patients) . Figure S1 is a schematic representation of CT-to-SPECT/CT fusion pair images.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, as applied to claim 1 above, in view of “Deriving Lung Perfusion Directly from CT Image Using Deep Convolutional Neural Network: A Preliminary Study” (hereinafter “Ren”; published 2019, applicant-submitted prior art).
Regarding claim 3, claim 1 is incorporated, and Jang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ren does as follows. 
Ren teaches the step of normalizing the perfusion values before training the computer implemented algorithm (Ren, p.104-105, Section 2.2, Data Preprocessing, Data Labelling subsection, Fig. 1; “To normalize the SPECT values in different patients, all voxels 90th values were divided by the percentile value in the lung. Voxels with value of outlier were set with the threshold values.”).
Ren is considered analogous art because it pertains to generating perfusion SPECT images from CT images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Jang to include a preprocessing step of normalizing the SPECT images prior to training, as taught by Ren, in order to obtain more accurate labeled data and thereby improve the training process (Ren, p.104-105, Section 2.2, Data Preprocessing, Data Labelling subsection). 

Regarding claim 8, claim 6 is incorporated, and Jang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ren does as follows. 
Ren teaches wherein the modification comprises setting an upper and a lower threshold value for the CT image data, and adjusting the CT image data lower than the lower threshold value to the lower threshold value and adjusting the CT image data higher than the upper threshold value to the upper threshold value (Ren, Fig. 1, p.104, Data Labelling; “To normalize the SPECT values in different patients, all voxels values were divided by the 90th percentile value in the lung. Voxels with value of outlier were set with the threshold values.”).
Ren is considered analogous art because it pertains to generating perfusion SPECT images from CT images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Jang to include a preprocessing step of normalizing the CT images prior to training, as taught by Ren, in order to obtain more accurate labeled data and thereby improve the ability of the trained network to derive the low function lung regions from the processed CT images (Ren, p.104-105, Section 2.2, Data Preprocessing, Data Labelling subsection).

Regarding claim 9, claim 1 is incorporated, and Jang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ren does as follows. 
Ren teaches the step of normalizing the modified CT image data (Ren, Fig. 1, p.104, Data Labelling; “To normalize the SPECT values in different patients, all voxels values were divided by the 90th percentile value in the lung. Voxels with value of outlier were set with the threshold values.”).
Ren is considered analogous art because it pertains to generating perfusion SPECT images from CT images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Jang to include a preprocessing step of normalizing the CT images prior to training, as taught by Ren, in order to obtain more accurate labeled data and thereby improve the ability of the trained network to derive the low function lung regions from the processed CT images (Ren, p.104-105, Section 2.2, Data Preprocessing, Data Labelling subsection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668